PHILADELPHIA & READING R. R. CO.’S APPEAL.
Per Curiam,
The testimony in this case presented questions of fact which were for the exclusive consideration of the jury. It tended to prove that both companies defendant were guilty of negligence which resulted in the injury complained of. The case was *591fairly submitted to the jury with instructions which appear to be adequate and free from any error of which either defendant has any just reason to complain. A discussion of the testimony would consume time and serve no useful purpose. There is nothing in the record that would justify us in sustaining either of the specifications of error.
Judgment affirmed.
PHILADELPHIA TRACTION CO.’S APPEAL.
Per Curiam,
May 21, 1894:
There was sufficient evidence of negligence to carry this ease to the jury, and justify them in finding that both companies defendant were guilty of negligence that resulted in the injuries complained of by the plaintiff. There was a verdict and judgment against both, and each took a separate appeal. For reasons briefly stated in the appeal of the Philadelphia & Reading Railroad Company, No. 229 Jan. T., 1894, we think there is nothing in the record that would warrant a reversal of the judgment. The case involved questions of fact which were exclusively for the consideration of the jury, and it was fairly submitted to them with instructions in which we find no error.
Judgment affirmed.